Name: Commission Decision (Euratom) 2017/251 of 2 June 2016 on the conclusion on behalf of the European Atomic Energy Community, of the Agreement continuing the International Science and Technology Center between the European Union and Euratom acting as one Party and Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America
 Type: Decision
 Subject Matter: research and intellectual property;  politics and public safety;  world organisations;  cooperation policy;  international affairs;  European construction;  technology and technical regulations
 Date Published: 2017-02-14

 14.2.2017 EN Official Journal of the European Union L 37/17 COMMISSION DECISION (Euratom) 2017/251 of 2 June 2016 on the conclusion on behalf of the European Atomic Energy Community, of the Agreement continuing the International Science and Technology Center between the European Union and Euratom acting as one Party and Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America THE EUROPEAN COMMISSION, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular the second paragraph of Article 101 thereof, Having regard to the approval of Council pursuant to Article 101 of the Treaty establishing the European Atomic Energy Community (1), Whereas: (1) On 21 October 2013 the Council authorised the Commission to open negotiations for the establishment of an Agreement continuing the International Science and Technology Center between the European Union and Euratom acting as one Party and Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America. (2) These negotiations have been successfully completed on September 10, 2015. (3) The Agreement was signed by all Parties on December 9 2015, in Astana, Kazakhstan. (4) The Agreement also covers matters falling under competences of the European Atomic Energy Community (5) The conclusion of the Agreement is subject to a separate procedure as regards matters falling within the competence of the Treaty of the European Union and the Treaty on the Functioning of the European Union, (6) The Agreement continuing the International Science and Technology Center between the European Union and Euratom acting as one Party, Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America should be approved on behalf of the European Atomic Energy Community. HAS DECIDED AS FOLLOWS: Article 1 The conclusion of the Agreement continuing the International Science and Technology Center between the European Union and Euratom acting as one Party, Georgia, Japan, the Kingdom of Norway, the Kyrgyz Republic, the Republic of Armenia, the Republic of Kazakhstan, the Republic of Korea, the Republic of Tajikistan, and the United States of America (the Agreement) is hereby approved on behalf of the European Atomic Energy Community. The text of the Agreement is attached to the Council Decision on the conclusion of the continuing Agreement (2). Article 2 The Commissioner responsible for International Cooperation and Development is hereby authorised to carry out all necessary steps on behalf of the European Atomic Energy Community, in order to express the consent of the European Atomic Energy Community to be bound by the Agreement, in particular to deposit the notification provided for in Article 18 of the Agreement. Done at Brussels, 2 June 2016. For the Commission The President Jean-Claude JUNCKER (1) Council Decision (Euratom) 2015/1990 of 26 October 2015 approving the conclusion, by the European Commission, on behalf of the European Atomic Energy Community, of the Agreement continuing the International Science and Technology Center (OJ L 290, 6.11.2015, p. 8). (2) Council Decision (EU) 2017/248 of 6 February 2017 approving the conclusion of the Agreement continuing the International Science and Technology Center (see page 1 of this Official Journal).